Per Curiam.
Defendant appeals, from a direction, ruling or order of the Buffalo City Court compelling its attorney to retire from further participation in the trial. The ruling was based upon alleged contemptuous conduct of the attorney in refusing to try his client's ease-in the manner suggested- and directed by the court. No order punishing the attorney for contempt was made. Defendant claims that the order appealed from denied it the substantial- right of being represented by counsel, of its choice. While we do not think .the conduct of defendant’s counsel, as shown by the record, was a basis for a finding of- contempt, we hold that the order appealed from is not appealable. Not. every erroneous ruling by a trial court, in the course of- a trial, is the subject of: a separate appeal, and this was such an intermediate ruling, (See Matter of Crenshaw and cases cited in note, 31 A. L. R. 1181, 1185.) All- concur. Order affirmed, without costs of this appeal-, to either party..